Mr. Alan Wade Johnson
                                       Reg. No. 09541-079
                                       U.S.P. Atlanta, Al-Unit
                                       P.O. Box 150160
                                       Atlanta, GA 30315-0160
                                       April 24, 2015
CERTIFIED MAIL i   7012 3050 0002 0410 1282

Clerk of the Court
Texas Court of Criminal Appeals
P. 0. Box 12308
Austin, TX 78711-2308

Re:   Ex Parte Alan Wade Johnson
      Case Numbers:  C-213-010418-0100-776-D
                     C-213-010419-0105-292-D
                     C-213-010420-0105-293-C

Dear Clerk of Court:
     Enclosed is the original and one copy of REQUEST TO TAKE JUDICIAL
NOTICE in each case listed above. These cases are before the Court
now from Tarrant County, Texas. Please file and bring to the Court's
attention at your earliest convenience.
     I am unable to provide 11-copies of these pleadings.       Please
do not punish me for being unable to do so.

      Please let me thank you for your time and effort in this matter.


                                       Sincerely,


                                    iliew,~~
                                       ALAN WADE JOHNSON


Enclosures

cc: File
                                                             RECEIVED IN
                                                     COURT OF CRIMINAL APPEALS

                                                              APR 28 2015
                             Page 1 of 1
                                                           Abel Acosta, Clerk
                               IN THE
                  TEXAS COURT OF CRIMINAL APPEALS


                                   §
                                   §
Ex parte                           §
                                   §
      ALAN WADE JOHNSON            §        WRIT No.
                                   §                   -----------------------
                                   §
                                   §     Case No. C-213-010418-0100-776-D
                                   §              213th District-Court
                                   §              Tarrant. County, TX
                                   §
                                   §


                   REQUEST TO TAKE JUDICIAL NOTICE


TO THE HONORABLE JUSTICES OF SAID COURT:


     NOW COMES, ALAN WADE.JOHNSON, Applicant, Pro-se in the above

styled and numbered case, that is now before this Court·, moves

pursuant to Rule 20l(a)(d)(e)(f), Texas Rules of Evidence, and

Texas Rules of Civil Procedure his REQUEST TO TAKE JUDICIAL NOTICE

of the following adjudicative facts:


                                   I.

     This is Applicant's 2nd REQUEST TO TAKE JUDICIAL NOTICE.            His

first request was in the 213th Judicial District Court on April

17, 2015.    Same date case was sent to this Court. It was not ruled on.

     NOTE:   The State's only defense to Applicant's allegations

was he was on parole in Case Numbers 5476, 6879 and 6880; which

is in total disregard for the law in effect in 1975.


                                   II.
                       JUDICIAL   NOTI~E   REQUEST



                             Page 1 of 4
.
.




         A).   That Texas Civil Statute Ann. Article 6184L (Vernon)

    (repealed 1977) governed good time as a commutation of sentences

    between 1970 and 1976.

               1). This particular statute's prov1s1ons regulated earned good time
    credits, that reduced the time remaining to be served on a sentence by percentage
    of the number of days actually served with good behavior.

               2). This particular statute applied to the Applicant in Case Numbers
    5476, 6879 and 6880, because these offenses occurred in 1975.

         B).   Applicant Alan Wade Johnson, then TDC No. 255182, was

    a State Approved Trusty IIIC, while serving these stated judgements

    from Tarrant County, Texas, and with straight time (day for day),

    along with earned good time credits, he fully served and discharged

    his 50-year sentence/judgements in June 1996.

         C).   Applicant serving a LIFE sentence in Case Number 61331,

    was paroled October 8, 2012.       State of Texas added Case Numbers

    5476, 6879 and 6880 to his Parole Certificate in Case Number 61331

    (See Parole Certificate attached to 11.07 Habeas Application),

    that imposed LIFE parole conditions in Case Numbers 5476, 6879

    and 6880(Tarrant County, TX).

         D).   State of Texas breached the plea agreement by imposing

    punitive disabilities after Applicant fully served and discharged

    his sentences and judgements in Case Number 5476, 6879 and 6880.

         E).   Applicant's plea(s) in case Numbers 5476, 6879 and 6880

    from Tarrant County, Texas, were altered/modified by the State

    of Texas increasing sentence from 50-years to LIFE and imposing

    punitive direct consequences (See Parole Certificate attached to

    11.07 Habeas Application).



                                     Page 2 of 4
·.



             F).   Applicant Motion To Name Him By Pseudonym was not ruled

     on by the 213th Judicial District Court, when evidence presented

     with Motion illustrated the serious risk of injury or death to

     the Applicant, if denied.



             The FACTS that are the subject of this REQUEST FOR JUDICIAL

     NOTICE, namely (A) Texas Civil Statute Ann. Article 6184L (Vernon

     1970)(Repealed 1977) governed good time as commutation of sentences;

     (B) Applicant fully served and discharged his sentences and judgements

     from Case Numbers 5476, 6879 andd6880 from Tarrant County, TX,

     in June 1996, under the provisions of the statute enumerated under

     "A'i"   (C)   Applicant was serving a LIFE sentence in Case Number.:;61331,

     when he was paroled October 8, 2012, State of Texas added Case

     Numbers 5476, 6879 and 6880 to his Parole Certificate in Case Number

     61331; (D) State of Texas breached plea agreement by imposing punitive

     disabilities after he had already fully served and discharged his

     sentences; (E)       State of Texas alerted/modified sentence and judgements

     in Case Numbers 5476, 6879 and 6880 by increasing his fully served

     50-year sentences to LIFE and imposing punitive direct consequences;

     and,    (F) Motion to name him by pseudonym was not ruled upon and

     evidence illustrated serious risk of injury and/or death to Applicant,

     if denied.


             These FACTS are not _ subject to dispute in that it is Texas

     Law generally known within the jurisdiction of this Court, and

     can accurately and readily be determined by the records of the

     Court, Texas Department of Criminal Justice, Classification and


                                       Page 3 of 4
.• !
       .   '
               '•   .



                        Records Division and Official Records and Publication pursuant

                        to Rule 902 Self-Authentication ... all of whose accuracy cannot

                        reasonably be questioned.


                                The Texas Court of Criminal Appeals may take Judicial Notice

                        for the first time.     GRANADOS V. STATE, 843 S.W.2d 736, 738 (TEX.

                        APP. -CORPUS CHRISTI 1992, no pet.).


                                                        CONCLUSIONS


                                This Motion is based on this paper, on the NOTICE of Motion,

                        on the Certificate of Service of this Motion, on all papers and

                        records on file in this action, and on whatever evidence and argument

                        may be heard at a hearing, if deemed necessary.       A hearing with

                        Applicant may be done via Video Conference or Appointment of Counsel.


                        DATE:    April 24, 2015.

                                                                  Respectfully submitted,



                                                                  ru~~L
                                                                 ALAN WADE JOHNSON, Applicant
                                                                 ~ro-se, Reg. No. 09541-079
                                                                 U.S.P. Atlanta, Al-Unit
                                                                 P.O. Box 150160
                                                                 Atlanta, GA 30315-0160


                                                   CERTIFICATE OF SERVICE

                             A true and correct copy of the foregoing pleading above was
                        forwarded to the District Attorney of Tarrant County, Texas, by
                        placing the same in a sealed and postage pre-paid envelope addressed
                        to 401 West Belknap, Fort Worth, TX 76196-0201, by depositing
                        same at the prison mail room.on this ~~f~

                                                                 ALAN WADE JOHNSON, APPLICANT

                                                        Page 4 of 4